Case 2:10-md-02187 Document 7635 Filed 01/19/21 Page 1 of 2 PageID #: 142831

                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


                                       CHARLESTON DIVISION



IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                       MDL No. 2187

-------------------------------------------------

THIS DOCUMENT RELATES TO ALL CASES



                                          ORDER
                          (Granting Fifty-Seventh Application for
                     Reimbursement of Fees and Costs (Filed Under Seal))

         I have considered the Fifty-Seventh Interim Application for Reimbursement of

Fees and Costs (Filed under Seal). [ECF No. 7634]. The Special Master seeks

allowance of interim compensation for professional services rendered and expenses

incurred in connection with service as Special Master in the MDL 2187 matter from

December 1, 2020, through December 31, 2020, and for good cause shown, it is hereby

ORDERED that the Fifty-Seventh Application is GRANTED.

         It is further ORDERED that:

         (1) The MDL No. 2187 Common Benefit Fund shall remit to the Special Master

50% of the amount for fees and reimbursement of expenses reflected in the Fifty-

Seventh Application, which amount has been approved by this Order; and

         (2) Defendants shall remit to the Special Master 50% of the amount for fees

and reimbursement of expenses reflected in the Fifty-Seventh Application, which

amount has been approved by this Order.
Case 2:10-md-02187 Document 7635 Filed 01/19/21 Page 2 of 2 PageID #: 142832

      The Clerk is directed to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER: January 19, 2021




                                         2
